PER CURIAM.
We reverse the order of the trial court which dismissed “with prejudice” appellant’s separate suit for breach of the property settlement agreement incorporated in the final judgment in the parties’ dissolution of marriage, Case No. 89-0546-14. On remand, the court will strike the words “with prejudice” from its order. The effect of our reversal is to preclude appellee from raising the defense of res judicata when appellant pursues the same legal remedies for enforcement of the final judgment in Case No. 89-055406-14. See Jones v. Gulf Coast Newspapers, Inc., 595 So.2d 90 (Fla. 2d DCA 1992).
Reversed and remanded for further proceedings.
RYDER, A.C.J., and DANAHY and PATTERSON, JJ., concur.